DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on January 13, 2022. The application contains claims 1-20: 
Claims 3, 9, and 15 are cancelled by the examiner’s amendment
Claims 1, 2, 4-8, 10-14, and 16-20 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on February 10, 2022 following a telephone interview with GALLO, NICHOLAS (Reg. No. 60758) on February 7, 2022. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 



Examiner’s Amendment to the Claims
1.	(Currently Amended)  A method, comprising:
	identifying, by a computing device, one of a plurality of artificial intelligence models based on a key value, wherein each of the artificial intelligence models [[are]] is associated with a key range key range associated with the identified one of the artificial intelligence models;
	applying, by the computing device, the key value to the identified one of the artificial intelligence models to generate an output comprising an actual index value, wherein the actual index value points to either a data block or another one of the artificial intelligence models; 
determining, by the computing device, [[when]] that the actual index value is within an index range associated with another one of the artificial intelligence models 
	applying, by the computing device, the key value to the another one of the artificial intelligence models pointed to by the actual index value to generate another output comprising another actual index value; 
	determining, by the computing device, that the another actual index value is within another index range associated with a plurality of data blocks; and
performing, by the computing device, an input-output operation on one of the data blocks to which the another actual index value points

2.	(Previously Presented)  The method as set forth in claim 1, further comprising training, by the computing device, each of the artificial intelligence models with key values and  actual index values, wherein each of the artificial intelligence models comprises a neural network.

4.	(Previously Presented)  The method as set forth in claim 1, further comprising training, by the computing device, the identified one of the artificial intelligence models after the input-output operation is performed.
5.	(Previously Presented)  The method as set forth in claim 1, wherein the input-output operation comprises a delete operation and the method further comprises deleting, by the computing device, the one of the data blocks to perform the input-output operation.
6.	(Previously Presented)  The method as set forth in claim 1, wherein the artificial intelligence models are stored in a format to reduce media access.    
7.	(Currently Amended)  A non-transitory machine readable medium having stored thereon instructions comprising machine executable code which when executed by at least one machine causes the machine to:
	identify one of a plurality of artificial intelligence models based on a key value, wherein each of the artificial intelligence models is associated with a key range and the key value is within [[a]] the key range associated with the identified one of the artificial intelligence models;
	apply the key value to the identified one of the artificial intelligence models to generate an output comprising an value, wherein the actual index value points to either a data block or another one of the artificial intelligence models; 
determine that value is within an index range associated with another one of 
apply the key value to the another one of the artificial intelligence models pointed to by the actual index value to generate another output comprising another actual index value; 
determine that the another actual index value is within another index range associated with a plurality of data blocks; and
perform an input-output operation on one of the data blocks to which the another value points

8.	(Currently Amended)  The non-transitory machine readable medium as set forth in claim 7, wherein the machine executable code, when executed by the machine, further causes the machine to train each of the artificial intelligence models with a plurality of values including the key value and the value 
9.	(Canceled) 
10.	(Previously Presented)  The non-transitory machine readable medium as set forth in claim 7, wherein the machine executable code, when executed by the machine, further causes the machine to train the identified one of the artificial intelligence models after the input-output operation is performed. 
11.	(Currently Amended)  The non-transitory machine readable medium as set forth in claim 7, wherein the input-output operation comprises a write operation and the machine executable code, when executed by the machine, further causes the machine to write data received with the key value from a client device into the one of the data blocks.

13.	(Currently Amended)  A computing device comprising:
a memory containing machine readable medium comprising machine executable code having stored thereon instructions for managing workload within a storage system; and
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to:
			identify one of a plurality of artificial intelligence models based on a key value received from a client device, wherein each of the artificial intelligence models is associated with a key range and the key value is within range associated with the identified one of the artificial intelligence models;
			apply the key value to the identified one of the artificial intelligence models to generate an output comprising an actual index value, wherein the actual index value points to either a data block or another one of the artificial intelligence models; 
			determine that the actual index value is within an index range associated with another one of the artificial intelligence models;
			apply the key value to the another one of the artificial intelligence models pointed to by the actual index value to generate another output comprising another actual index value;
			determine [[when]] that the another value is within [[an]] another index range associated with a plurality of data blocks; and
			perform an input-output operation on one of the data blocks to which the another value points

14.	(Currently Amended)  The computing device as set forth in claim 13, wherein the processor is further configured to execute the machine executable code to further cause the processor to train each of the artificial intelligence models with a plurality of values including the key value and the value 

15.	(Canceled)  
16.	(Previously Presented)  The computing device as set forth in claim 13, wherein the processor is further configured to execute the machine executable code to further cause the processor to train the identified one of the artificial intelligence models after the input-output operation is performed.  
17.	(Currently Amended)  The computing device as set forth in claim 13, wherein the input-output operation comprises a read operation and the processor is further configured to execute the machine executable code to further cause the processor to return to the client device data identified based on a binary search performed within the data block using [[the]] a received key.

18.	(Previously Presented)  The computing device as set forth in claim 13, wherein the artificial intelligence models are stored in a format to reduce media access.  

19.	(Currently Amended)  The computing device as set forth in claim 18, wherein the media access is required when the value 

20.	(Previously Presented)  The computing device as set forth in claim 14, wherein each of the artificial intelligence models which each comprise one of a plurality of neural networks is trained in less than a millisecond.     

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4-8, 10-14, and 16-20 are allowable over the prior art of record. The closest prior art of record: 
Lai et al. (US 20200057561 A1) teaches
a method comprising: 
identifying, by a computing device, one of a plurality of artificial intelligence models based on a received key value; 

Delerse et al. (US 20200192797 A1) teaches
applying, by the computing device, the received key value to the identified one of the artificial intelligence models which is trained to output one of a plurality of actual index values; 
determining, by the computing device, when the one of the actual index value points to the data block by comparing the one of the actual index values to a range within the actual index values; and 
performing, by the computing device, a received input-output operation on the data block when the one of the actual index values is determined to point to the data block.

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 7 and 13 as follows:
 “… wherein each of the artificial intelligence models is associated with a key range and the key value is within the key range associated with the identified one of the artificial intelligence models;
… wherein the actual index value points to either a data block or another one of the artificial intelligence models;
determining, by the computing device, that the actual index value is within an index range associated with another one of the artificial intelligence models; 
applying, by the computing device, the key value to the another one of the artificial intelligence models pointed to by the actual index value to generate another output comprising another actual index value;”

Dependent claims 2, 4-6, 8, 10-12, 14, and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168